         Case 1:20-cv-10014-LTS-SDA Document 7 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 2/17/2021
 Raymundo Jimenez Mosquea,
                                                               1:20-cv-10014 (LTS) (SDA)
                                 Plaintiff,

                     -against-                                 ORDER FOR
                                                               TELEPHONE CONFERENCE
 New Parque, Inc.,

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

       This case has been assigned to me for general pretrial management. (ECF No. 6.) The

parties (or, if Defendant has not appeared in the case, only Plaintiff) shall appear for a Telephone

Conference on Wednesday, February 24, 2021 at 2:00 p.m. to discuss the status of this case.

Plaintiff shall be prepared to discuss any efforts made to serve Defendant with the Complaint. At

the scheduled time, the parties (or, if Defendant has not appeared in the case, only Plaintiff) shall

call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:         New York, New York
               February 17, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
